Citation Nr: 1315075	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  04-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as the result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1965 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The instant issues were remanded by the Board in June 2007 and October 2011.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran set foot on land in the Republic of Vietnam during the Vietnam War Era or that he was exposed to an herbicide agent (to include Agent Orange) during service.

2.  Diabetes mellitus was not manifest in service or within one year of service, and is not shown to be etiologically related to service.

3.  Hypertension was not manifest in service or within one year of service, and is not shown to be etiologically related to service or to a service-connected disability.

4.   Diabetic neuropathy was not manifest in service and is not shown to be etiologically related to service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2012).

2.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated; nor is it due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2012).

3.  Diabetic neuropathy was not incurred in or aggravated by service; nor is it proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A March 2003 letter advised the Veteran of the development undertaken by VA.  He was told that he was ultimately responsible to see that VA received identified private records.

A letter dated in August 2003 discussed the evidence necessary to support claims for service connection on a direct basis.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In August 2007 the Veteran was advised that the Appeals Management Center would be developing additional evidence in his appeal.  He was asked to submit or identify relevant evidence.  He was specifically asked to submit any information he had concerning his reported visit to Vung Tau, to include statements from others verifying his visit.  This letter discussed the evidence necessary to support a claim for service connection on a secondary basis.  It also advised the Veteran of the manner in which VA determines disability ratings and effective dates.

Letters in March 2010 and May 2010 advised the Veteran of the status of his claim.  

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Although sufficient notice was sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the claims were readjudicated in various supplemental statements of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claims.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting the claimed disabilities.  The Board also finds that there is otherwise no credible evidence of any in-service disease or injury, or credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  Finally, the Board observes that there is no competent evidence indicating that hypertension and neuropathy are related to a service-connected disease or injury.  Accordingly, a VA examination is not warranted.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to diabetes, hypertension, or peripheral neuropathy.  On separation examination in December 1968, urinalysis was negative for sugar.  The Veteran was neurologically normal, and his blood pressure was 108/68.  The summary of defects and diagnoses included only references to the Veteran's visual acuity.  With respect to his medical history, the Veteran denied high or low blood pressure.  He indicated that his grandfather had a history of diabetes.  

Service personnel records reflect that the Veteran served as a mechanic at 
U-Tapao Air Base in Thailand from January to December 1968.

Records from D.M., M.D. indicate that in July 1995, the Veteran's blood pressure was slightly elevated, with a reading of 145/95.  The Veteran was to return in one week for a blood pressure check.  On follow-up in July 1995, the Veteran's blood pressure was 130/70.  Subsequent records produced by Dr. M. do not reflect elevated blood pressure or a diagnosis of hypertension.

Records from Dr. M. also reflect that in July 1997 the Veteran complained of pain in both hands, with tingling on and off for the previous few months.  The impression was possible cervical radiculopathy secondary to degenerative joint disease.  

A laboratory report dated in March 2001 shows that the Veteran had a blood glucose reading of 301, and that in April 2001 his blood glucose was 166.  Notably, his glucose in October 2000 was in normal range, at 89.  In August 2001, Dr. M. noted that blood work was pending concerning the Veteran's adult onset diabetes.  

VA treatment records beginning in June 2001 indicate that the Veteran was new to the VA clinic.  He reported that he had been diagnosed with diabetes mellitus in January 2001, and that it was controlled with diet.  The Veteran's blood pressure readings were 144/80 in the left arm and 130/70 in the right.  He endorsed some numbness of the feet.  The assessment was type II diabetes mellitus.  

An October 2002 VA record indicates that a September 2002 EMG report showed findings consistent with mild sensory peripheral neuropathy affecting both sural sensory nerves.  The assessment included diabetes, hypertension, and mild lower extremity neuropathy.

A VA treatment record dated in November 2002 indicates that the Veteran had non-insulin dependent diabetes mellitus, hypertension, and peripheral neuropathy.  He was advised to see a service officer and apply for compensation.

In a February 2003 statement, the Veteran related that he had been exposed to chemicals as an aerospace ground equipment technician.  These included cleaning solvents, jet fuel, degreasers, and cleaners.  He indicated that at U-Tapao, he did not remember any contact with Agent Orange.  He noted that he sometimes swam at the U-Tapao beach after working on the flight line, but was told that the beach had been closed due to pollution.  He alleged that the pollutant was Agent Orange.  He also stated that he received a three-day pass to visit his brother in Vung Tau Vietnam, where he also swam in the South China Sea.  

In April 2003 the Veteran submitted articles regarding the use of Agent Orange in Thailand.  A June 2002 article alleges that Agent Orange was tested in Thailand prior to its use in Vietnam.

In August 2004, the Veteran submitted a photograph of U-Tapao beach, showing a 55 gallon barrel being used as a trash can.  He included an article concerning the recycling of used Agent Orange drums.  This article indicates that the extent to which people who used the barrels for other purposes may have been exposed is not known.

In September 2008 the Veteran stated that he suffered from diabetes with secondary conditions of hypertension and diabetic neuropathy.  He included photographs purporting to show dead vegetation sprayed with Agent Orange.  

In October 2008 a VA examiner diagnosed peripheral neuropathy secondary to diabetes mellitus.

In April 2010 the Veteran submitted various materials, to include photographs and articles.  He indicated that one photograph showed a fuel tanker parked in front of one of the barracks, and that it smelled of diesel or jet fuel.  He stated that a few days after the truck had been there, he noticed that the grass was all dead.  He asserted that the only reason such trucks would be away from the flight line or fuel storage area was to spray herbicides.  He noted that the entire base was barren, with no trees or grass.

In May 2010 the RO requested assistance from the Veterans Benefits Administration Compensation and Pension Service with determining whether the Veteran was exposed to herbicides at his base in Thailand.  The Compensation and Pension Service responded with a document it had compiled to assist in factual determinations as to whether exposure occurred.  That document is described in greater detail in the analysis section below.

A report of contact dated in May 2012 indicates that the Veteran's brother was contacted to obtain information regarding his Vietnam service.  The Veteran's brother indicated that by the time the Veteran visited Vietnam, he had already been transferred.  Notably, the brother's service personnel records do reflect that he was in Vietnam from April 1966 to April 1967, after which he transferred to Germany.

In November 2012 the AMC requested assistance from the Joint Services Records Research Center (JSRRC) in verifying the Veteran's exposure to herbicides in Thailand.  

In December 2012 the AMC requested assistance from the Armed Forces Pest Management Board.  In January 2013 that agency forwarded a report by a retired Air Force member which discussed digitation control at U-Tapao in 1972.  It noted that this was the only reference to herbicide use at U-Tapao in its literature database.  

In February 2013 JSRRC responded that it was unable to document that commercial herbicides were used on U-Tapao Airfield during the Veteran's tour of duty.  It referred the AMC to the Armed Forces Pest Management Board.  

In March 2013 the Veteran submitted copies of photographs, including some of him at U-Tapao.  He noted that the base was barren around the flight line and that there was no vegetation in that area.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, including diabetes mellitus and cardiovascular renal disease, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	Diabetes

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military service, Type 2 diabetes will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

With regard to the issue of whether Agent Orange was used in Thailand, the Department of Defense has indicated to the VA Chief Officer for Public Health and Environmental Hazards that there was some limited spraying of the herbicide Agent Orange in Thailand, but this occurred in 1964 and 1965, before the Veteran's service there.  The Veteran has also submitted articles discussing the history of the use of Agent Orange in Thailand which indicate that such use occurred in 1964 and 1965.

As noted above, the VA Compensation and Pension Service has issued a document indicating that it has reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense.  This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  The list does not contain names of individuals.  Additionally, it does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc., because these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  The application of commercial herbicides on military installations was conducted by certified applicators.  The Department of Defense has advised that commercial herbicides were routinely purchased by the Base Civil Engineer under federal guidelines and that records of these procurements were generally kept no longer than two years.  The Compensation and Pension Service has also reviewed a series of official Department of Defense monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.  In addition, the Compensation and Pension Service indicates that the Project CHECO Southeast Asia Report: Base Defense in Thailand, produced during the Vietnam era, was reviewed.

Regarding a Veteran claimant with Thailand service, the Department of Defense list indicates only that limited testing of tactical herbicides was conducted in Thailand from April through September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that five civilian and five military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.

The document from the Compensation and Pension Service notes that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force states that, other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  There are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  In Vietnam, tactical herbicides were aerially applied by UC-123 aircraft in Operation RANCH HAND or by helicopters under the control of the U.S. Army Chemical Corps. Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30 through September 16, 1963 and from October 14 through 17, 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  These facts are not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

If the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, Compensation and Pension Service advised that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Also, there are no studies that we are aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide. 

With regard to the assertions claiming alleged exposure to Agent Orange during service in Thailand, given the above discussion, and the lack of any objective evidence that the Veteran was present at a location or time in Thailand where Agent Orange was used, his assertions as to such exposure, absent any specific corroborating objective evidence, are insufficient to trigger application of the presumption provisions at 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6), cited above.  The Board has given consideration to the Veteran's assertions that while stationed in Thailand he was exposed to Agent Orange because it was used to kill vegetation on the air base, that it polluted the waters, and that empty drums were used as trash receptacles.  However, the Veteran was not stationed in Thailand during the time periods in which tactical herbicides were used; such use was years prior to when the Veteran arrived in Thailand.   

The Board also notes that the Veteran's presence in Vietnam has not been shown.  In that regard, the Board observes that although great effort has been made to develop evidence that would verify the Veteran's presence in Vietnam during the Vietnam War Era, the record remains negative.  The service department was unable to verify visitation to Vietnam.  The Veteran's brother has stated that he had already transferred to Germany when the Veteran was reportedly allowed to visit Vietnam; as such, there is no evidence corroborating this reported visit.  As such, the presumption of exposure to herbicides in Vietnam is not available to the Veteran.

Turning to whether entitlement to service connection for diabetes is warranted on the basis of direct incurrence, a thorough review of the Veteran's claims file reveals no medical evidence linking his diabetes mellitus, in early 2001, to symptomatology or pathology present during service so many years earlier.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  Here, the evidence points to a remote, post-service onset of diabetes.  

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that his diabetes mellitus is due to service, specifically to herbicide exposure therein.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, but finds his assertions of herbicide exposure and Vietnam in-country visitation to be less credible than the negative evidence discussed above.  Likewise, the Veteran lacks the competence to relate his condition to service.  Thus, any such statements regarding the etiology of his diabetes are deemed not competent.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  

In short, the Board finds the positive evidence, which is limited to the unsupported contentions of the Veteran, to be outweighed by the more objective negative evidence, to include the silent service treatment records, the fact that the Veteran did not serve in Vietnam, the fact that the Veteran did not serve in Thailand during the applicable period in which herbicides were used, and the lack of any competent medical evidence linking diabetes to service.  Thus, the preponderance of the evidence is against the claim, and as such service connection must be denied.

	Hypertension and Neuropathy

The Veteran seeks service connection for hypertension and neuropathy, on the basis that they are related to his diabetes mellitus.  As noted above, the Veteran does not maintain that these disabilities manifested during service or within the first post-service year.  Rather, he has specified his belief that the claimed hypertension and neuropathy are secondary to diabetes mellitus.  In any event, the evidence points to a remote, post-service onset of these claimed disabilities.  The grant of service connection requires credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Having determined that the more probative evidence points to a remote, post-service onset of the claimed hypertension and diabetic neuropathy, and there is no competent and credible evidence relating these disabilities to service, the Board concludes that entitlement to service connection on a direct basis must be denied.  

For purposes of establishing secondary service connection, there is post-service medical evidence of diabetes mellitus.  However, as discussed above, service connection is not warranted for that underlying disability.  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or a service-connected disability.  While the record reflects a findings related to hypertension and neuropathy, it does not contain credible evidence that relates any diagnosis to a injury or disease in service, or to a service-connected disability.  In sum, the preponderance of the evidence is against the claim and as such there is no basis upon which to grant service connection on a direct, presumptive or secondary basis.
In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a diabetes mellitus, hypertension, and diabetic neuropathy.   As such, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   The appeals are denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetic neuropathy is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


